       Case 2:19-cv-09034-CBM-KS Document 24 Filed 01/13/20 Page 1 of 1 Page ID #:104
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER


 Sandra A. Crawshaw-Sparks (SBN 291101)
 scrawshaw@proskauer.com
 PROSKAUER ROSE LLP
 2029 Century Park East, Suite 2400
 Los Angeles, Californai 90067
 Telephone: 310.557.2700
 Facsimile: 310.557.2193
 ATTORNEY(S) FOR:    BMG Rights Management (US) LLC
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
William Ryan Key, et al.                                                       CASE NUMBER:


                                                                                                 2:19-cv-09034-CBM-KS
                                                              Plaintiff(s),
                                     v.
arad A. Higgins p/k/a Juice WRLD, et al.
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                          BMG Rights Management (US) LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                     PARTY                                                              CONNECTION / INTEREST
William Ryan Key                                                              Plaintiff
Peter Michael Mosely                                                          Plaintiff
Longineu Warren Parsons                                                       Plaintiff
Sean Michael Wellman-Mackin                                                   Plaintiff
BMG Rights Management (US) LLC                                                Defendant
Bertelsmann, Inc.                                                             Parent company of BMG Rights Management (US) LLC




         January 13, 2020                                  /s/ Sandra A. Crawshaw-Sparks
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Sandra A. Crawshaw-Sparks


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
